         Case 1:20-cv-01709-AWI-JLT Document 7 Filed 03/02/21 Page 1 of 1


1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   GEORGE AVALOS,                                 )    Case No.: 1:20-cv-01709 AWI JLT
                                                    )
12                  Plaintiff,                      )    ORDER CONTINUING THE MANDATORY
13          v.                                      )    SCHEDULING CONFERENCE
                                                    )
14   MING PLAZA ASSOCIATES, L.P.,                   )
                                                    )
15                  Defendant.                      )
16
17          The plaintiff has just recently served the defendant. (Doc. 5) Thus, the scheduling conference, is

18   CONTINUED to April 30, 2021 at 8:30 a.m. The plaintiff SHALL serve this order on the defendant

19   and file proof of service, within 14 days.

20
21   IT IS SO ORDERED.

22      Dated:     March 2, 2021                              /s/ Jennifer L. Thurston
23                                                      UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28
